DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed with the written response received on June 01, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 2, 4, 5, 7, 9, 10, 12, 13, 15, 16, 17, 20, 23, 31-33 and 45 have been amended; claim 3 has been canceled. Accordingly, claims 1-2,4-7,9-10,12-13,15-17,20,23,26-41,45,49,51-54,56,59,61-63,69,76, 79, and 86 are pending in this application with an action on the merits to follow.
Because of the applicant's amendment, the following in the office action filed March 01, 2022, are hereby withdrawn: 
35 USC 112(b) Rejections
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows: 
“adjustment system” of Claims 1, 5, 26, 34, 56, 59, and 76
“longitudinal adjustment subsystem” of Claims 1, 2, 4, and 16
“lateral adjustment subsystem” of Claims 1, 2, 4, and 16
“lock-engaging part” of Claims 36-37, 39-40, 45, and 63
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 16, 26-41, 45, 49, 51-54, 56, 59, 61-63, 69, 76, 79, 86 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belanger US 20090044315.
Regarding Independent Claim 1, Belanger discloses a helmet (Figs. 1-23) for protecting a head of a user (¶0034, Figs. 1-20), the helmet comprising: a) an outer shell (Fig. 1, #12/14; ¶0041); b) inner padding disposed within the outer shell (Fig. 2, #15/57/130; ¶0047-0048, ¶0067); and c) an adjustment system (The Examiner notes this has been interpreted under 112(f). Applicant’s “adjustment system” comprises a longitudinal adjustment subsystem configured to adjust a longitudinal dimension of the helmet in a longitudinal direction of the helmet and a lateral adjustment subsystem configured to adjust a lateral dimension of the helmet in a lateral direction of the helmet. [per Applicant Spec Page 2, l. 16-19]; Belanger’s adjustment system as seen in Figs. 10-12, #22/24/26/36/40/41/48, which is attached to the helmet and is used to adjust the longitudinal and lateral aspects of the helmet shell, which is the same as Applicant’s “adjustment system”; also see Fig. 10-12, #22/24/26/36/40/41/48; ¶0037-0041, ¶0047-0048) configured to adjust a fit of the helmet on the user's head (¶0002), the adjustment system comprising: - a longitudinal adjustment subsystem (The Examiner notes this has been interpreted under 112(f). Applicant’s “longitudinal adjustment subsystem” comprises a subsystem configured to adjust a longitudinal dimension of the helmet in a longitudinal direction of the helmet. [per Applicant Spec Page 2, l. 16-19]; Belanger’s longitudinal adjustment subsystem as seen in Figs. 10 and 12, #22/24/26/36/40/41, which is attached to the helmet and is used to adjust the longitudinal aspects of the helmet shell, which is the same as Applicant’s “longitudinal adjustment subsystem”; also see Figs. 10 and 12, #22/24/26/36/40/41; ¶0037-0041, ¶0047-0048) configured to adjust a longitudinal dimension of the outer shell in a longitudinal direction of the helmet (¶0045); and - a lateral adjustment subsystem (The Examiner notes this has been interpreted under 112(f). Applicant’s “lateral adjustment subsystem” comprises a subsystem configured to adjust a lateral adjustment subsystem of the helmet in a lateral direction of the helmet. [per Applicant Spec Page 2, l. 16-19]; Belanger’s lateral adjustment subsystem as seen in Figs. 11-12, #48; ¶0047-0048, which is attached to the helmet and is used to adjust the lateral aspects of the helmet shell, which is the same as Applicant’s “lateral adjustment subsystem”; also see Figs. 11-12, #48; ¶0047-0048) configured to adjust a lateral dimension of the outer shell in a lateral direction of the outer shell (¶0047-0048); the longitudinal adjustment subsystem and the lateral adjustment subsystem being operable independently from one another (¶0037-0041, ¶0047-0048) to adjust the longitudinal dimension of the outer shell (¶0045) and the lateral dimension of the helmet independently from one another over at least part of a range of adjustability of the longitudinal dimension of the outer shell (¶0002) and at least part of a range of adjustability of the lateral dimension of the outer shell (¶0002, ¶0037-0041, ¶0047-0048).
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Belanger discloses the structure of the adjustable helmet, there would be a reasonable expectation for the adjustable helmet to perform such functions as explained after each functional limitation.
Regarding Claim 2, Belanger discloses the helmet of claim 1, wherein: the longitudinal dimension of the outer shell is at least primarily adjustable by operating the longitudinal adjustment subsystem (Figs. 10 and 12, #22/24/26/36/40/41; ¶¶0002, 0037-0041, ¶0045, ¶0047-0048); and the lateral dimension of the outer shell is at least primarily adjustable by operating the lateral adjustment subsystem (Figs. 11-12, #48; ¶0047-0048).
Regarding Claim 4, Belanger discloses the helmet of claim 1, wherein: the longitudinal dimension of the outer shell is at least primarily adjustable by operating the longitudinal adjustment subsystem (Figs. 10 and 12, #22/24/26/36/40/41; ¶0037-0041, ¶0047-0048); and the lateral dimension of the outer shell is at least primarily adjustable by operating the lateral adjustment subsystem (Figs. 11-12, #48; ¶0047-0048).
Regarding Claim 5, Belanger discloses the helmet of claim 1, wherein: the outer shell comprises a plurality of shell members movable relative to one another (Fig. 1, #12/14; ¶0041); and the adjustment system (Fig. 10-12, #22/24/26/36/40/41/48; ¶0037-0041, ¶0047-0048) is operable to move respective ones of the shell members relative to one another to adjust the fit of the helmet on the user's head (¶0045).
Regarding Claim 6, Belanger discloses the helmet of claim 5, wherein the inner padding comprises a plurality of pads (Fig. 2, #15/57/130; ¶0047-0048, ¶0067) mounted to the shell members (¶0034) and movable relative to one another when the shell members move relative to one another (¶0058-0059).
Regarding Claim 16, Belanger discloses the helmet of claim 1, wherein operation of the longitudinal adjustment subsystem (Figs. 10 and 12, #22/24/26/36/40/41; ¶0037-0041, ¶0047-0048) and the lateral adjustment subsystem (Figs. 11-12, #48; ¶0047-0048) causes the longitudinal dimension of the outer shell and the lateral dimension of the outer shell to be adjusted simultaneously and dependently on one another over at least part of the range of adjustability of the longitudinal dimension of the outer shell and at least part of the range of adjustability of the lateral dimension of the outer shell (¶0050).
Regarding Claim 26, Belanger discloses the helmet of claim 1, wherein the adjustment system (Fig. 10-12, #22/24/26/36/40/41/48; ¶0037-0041, ¶0047-0048) comprises a plurality of actuators (Figs. 3-4, 8-10, 12, #32/35/52) manually operable independently from one another to adjust the fit of the helmet on the user's head (Fig. 12; ¶0039, ¶0048), wherein each actuator of the plurality of actuators is part of either the lateral adjustment subsystem or the longitudinal adjustment subsystem (Fig. 10-12, #22/24/26/36/40/41/48; ¶0037-0041, ¶0047-0048).
Regarding Claim 27, Belanger discloses the helmet of claim 26, wherein a first one of the actuators is disposed in an upper portion of the helmet (Fig. 12 shows #36 above #32/52) and a second one of the actuators is disposed in a lower portion of the helmet (Fig. 12 shows #32/52 below #36).
Regarding Claim 28, Belanger discloses the helmet of claim 27, wherein: the first one of the actuators is a central one of the actuators disposed in a central region of the upper portion of the helmet (Fig.12, #36); and the second one of the actuators is a lateral one of the actuators disposed in a lateral region of the lower portion of the helmet (Fig. 12, #52, left/right side).
Regarding Claim 29, Belanger discloses the helmet of claim 27, wherein a third one of the actuators (Fig. 12, #52, left/right side) is disposed in the lower portion of the helmet and spaced from the second one of the actuators (Fig. 12, #52, left/right side).
Regarding Claim 30, Belanger discloses the helmet of claim 29, wherein: the first one of the actuators is a central one of the actuators disposed in a central region of the upper portion of the helmet (Fig. 12, #36 is in the upper rear of the helmet); the second one of the actuators is a first lateral one of the actuators disposed in a first lateral region of the lower portion of the helmet (Fig. 12, #52 is on the left/right lower rear lateral side of the helmet); and the third one of the actuators is a second lateral one of the actuators disposed in a second lateral region of the lower portion of the helmet opposite to the first lateral region of the lower portion of the helmet (Fig. 12, #52 is on the left/right lower rear lateral side of the helmet, opposing one another).
Regarding Claim 31, Belanger discloses the helmet of claim 26, wherein: a first one of the actuators is operable to adjust the lateral dimension of the outer shell such that the lateral dimension of the outer shell is at least primarily adjustable by operating the first one of the actuators (¶0039); and a second one of the actuators is operable to adjust the longitudinal dimension of the outer shell such that the longitudinal dimension of the outer shell is at least primarily adjustable by operating the second one of the actuators (¶0045).
Regarding Claim 32, Belanger discloses the helmet of claim 28, wherein: the central one of the actuators is operable to adjust the lateral dimension of the outer shell such that the lateral dimension of the outer shell is at least primarily adjustable by operating the central one of the actuators (¶0039; ¶0050); and the lateral one of the actuators is operable to adjust the longitudinal dimension of the outer shell such that the longitudinal dimension of the outer shell is at least primarily adjustable by operating the lateral one of the actuators (¶0039; ¶0050).
Regarding Claim 33, Belanger discloses the helmet of claim 30, wherein: the central one of the actuators is operable to adjust the lateral dimension of the outer shell such that the lateral dimension of the outer shell is at least primarily adjustable by operating the central one of the actuators (¶0039; ¶0045; ¶0050); and the first lateral one of the actuators and the second lateral one of the actuators are operable to adjust the longitudinal dimension of the outer shell such that the longitudinal dimension of the outer shell is at least primarily adjustable by operating the first lateral one of the actuators and the second lateral one of the actuators (¶0039; ¶0045; ¶0050).
Regarding Claim 34, Belanger discloses the helmet of claim 5, wherein the adjustment system (Fig. 10-12, #22/24/26/36/40/41/48; ¶0037-0041, ¶0047-0048) comprises a plurality of actuators (Figs. 3-4, 8-10, 12, #32/35/52) manually operable independently from one another to adjust the fit of the helmet on the user's head (Fig. 12; ¶0039, ¶0048).
Regarding Claim 35, Belanger discloses the helmet of claim 34, wherein the actuators comprise a plurality of locks (Fig. 8 shows a locking cam; ¶0048 discloses a locking system; ¶0002; ¶0044) operable to selectively lock and unlock the shell members relative to one another in order to selectively allow and prevent movement of the shell members relative to one another (¶0002; ¶0044).
Regarding Claim 36, Belanger discloses the helmet of claim 35, wherein a given one of the locks is manually movable between a locked position (¶0002; ¶0044), in which the given one of the locks engages a lock-engaging part (The Examiner notes this has been interpreted under 112(f). Applicant’s “lock-engaging part” is an area used to prevent adjacent ones of the shell members… from moving relative to one another. [per Applicant Spec Page 17, l. 7-8]; Belanger’s lock-engaging parts as seen in Figs. 8-9, #42, which is used to hold cam handle #36 in a closed position, which is the same as Applicant’s “lock-engaging part”; also see Figs. 8-9, #42; ¶0039-0042) of the helmet to prevent adjacent ones of the shell members from moving relative to one another (¶0044), and an unlocked position (¶0044), in which the given one of the locks is disengaged from the lock-engaging part of the helmet to allow the user to manually move the adjacent ones of the shell members relative to one another when the helmet is in use (¶0044).
Regarding Claim 37, Belanger discloses the helmet of claim 35, wherein a given one of the locks is manually pivotable between a locked position (Figs. 4A-4B; ¶0044), in which the given one of the locks engages a lock-engaging part (Figs. 8-9, #42; ¶0039-0042) of the helmet to prevent adjacent ones of the shell members from moving relative to one another (¶0044), and an unlocked position (Figs. 4A-4B; ¶0044), in which the given one of the locks is disengaged from the lock-engaging part of the helmet to allow the adjacent ones of the shell members to move relative to one another (¶0044).
Regarding Claim 38, Belanger discloses the helmet of claim 37, wherein the given one of the locks comprises a cam (Fig. 4, #35) to apply pressure when moving to the locked position (¶0039-0041).
Regarding Claim 39, Belanger discloses the helmet of claim 35, wherein: a given one of the locks is movable between a locked position (Figs. 4A-4B; ¶0039-0041, ¶0044), in which the given one of the locks engages a lock-engaging part (The Examiner notes this has been interpreted under 112(f). Applicant’s “lock-engaging part” is an area used to prevent adjacent ones of the shell members… from moving relative to one another. [per Applicant Spec Page 17, l. 7-8]; Belanger’s lock-engaging parts as seen in Figs. 8-9, #42, which is used to hold cam handle #36 in a closed position, which is the same as Applicant’s “lock-engaging part”; also see Figs. 8-9, #42; ¶0039-0042) of the helmet to prevent adjacent ones of the shell members from moving relative to one another (¶0039-0041), and an unlocked position (Fig. 4A-4B; ¶0039-0041, ¶0044), in which the given one of the locks is disengaged from the lock-engaging part of the helmet (¶0039-0041, ¶0044) to allow the adjacent ones of the shell members to move relative to one another (¶0039-0041, ¶0044); the given one of the locks comprises a locking projection (Fig. 8, #38/40); the lock-engaging part of the helmet comprises a locking void (Fig. 8, space between #36 and #42; ¶0041); the locking projection of the given one of the locks is received in the locking void of the lock-engaging part of the helmet when the lock is in the locked position (¶0041, ¶0044); and the locking projection of the given one of the locks is outside of the locking void of the lock-engaging part of the helmet when the lock is in the unlocked position (¶0041, ¶0044).
Regarding Claim 40, Belanger discloses the helmet of claim 39, wherein: the given one of the locks is mounted to a first one of the adjacent ones of the shell members Figs. 4A-4B shows lock #36 on rear shell #14; ¶0041); and a second one of the adjacent ones of the shell members (Fig. 1, #12) comprises the lock-engaging part of the helmet (Figs. 8-9, #42; ¶0039-0042).
Regarding Claim 41, Belanger discloses the helmet of claim 40, wherein the first one of the adjacent ones of the shell members comprises an opening (¶0039) allowing the locking projection of the given one of the locks to pass through the opening when the given one of the locks is moved between the locked position and the unlocked position (¶0039).
Regarding Claim 45, Belanger discloses the helmet of claim 35, wherein: each lock of the plurality of locks is movable between a locked position (Figs. 4A-4B; ¶0039-0041, ¶0044), in which the lock engages a corresponding lock-engaging part of the helmet (The Examiner notes this has been interpreted under 112(f). Applicant’s “lock-engaging part” is an area used to prevent adjacent ones of the shell members… from moving relative to one another. [per Applicant Spec Page 17, l. 7-8]; Belanger’s lock-engaging parts as seen in Figs. 8-9, #42, which is used to hold cam handle #36 in a closed position, which is the same as Applicant’s “lock-engaging part”; also see Figs. 8-9, #42; ¶0039-0042) to prevent adjacent ones of the shell members from moving relative to one another (¶0039-0041), and an unlocked position (Fig. 4A-4B; ¶0039-0041, ¶0044), in which the lock is disengaged from the corresponding lock-engaging part of the helmet (¶0039-0041, ¶0044) to allow the adjacent ones of the shell members to move relative to one another (¶0039-0041, ¶0044); each lock of the plurality of locks comprises a locking projection (Fig. 8, #38/40); for each lock of the plurality of locks, the corresponding lock-engaging part of the helmet comprises a locking void (Fig. 8, space between #36 and #42; ¶0041); for each lock of the plurality of locks, the locking projection of the lock is received in the locking void of the corresponding lock-engaging part of the helmet when the lock is in the locked position (¶0041, ¶0044), and the locking projection of the lock is outside of the locking void of the corresponding lock-engaging part of the helmet when the lock is in the unlocked position (¶0041, ¶0044).
Regarding Claim 49, Belanger discloses the helmet of claim 5, wherein a front one of the shell members (Fig. 1, #12) is configured to face a front of the user's head and lateral sides of the user's head (Figs. 1-2 & 23; ¶0047); and a rear one of the shell members is configured to face a rear of the user's head (Figs. 1-2 & 23; ¶0047).
Regarding Claim 51, Belanger discloses the helmet of claim 49, wherein a top one of the shell members (Fig. 1, #12) is configured to face a top of the user's head and is disposed between the front one of the shell members and the rear one of the shell members (Fig. 1, #14).
Regarding Claim 52, Belanger discloses the helmet of claim 51, wherein: the front one of the shell members comprises a front portion (Belanger Annotated Fig. 1) configured to face the front of the user's head (¶0053), a first lateral portion extending rearwardly from the front portion of the front one of the shell members (Belanger Annotated Fig. 1) and configured to face a first one of the lateral sides of the user's head (¶0053), and a second lateral portion extending rearwardly from the front portion of the front one of the shell members (Belanger Annotated Fig. 1, opposite side [not shown]) and configured to face a second one of the lateral sides of the user's head (¶0053), and a gap between the first lateral portion and the second lateral portion of the front one of the shell members (Belanger Annotated Fig. 1); the rear one of the shell members overlies the gap of the front one of the shell members (Belanger Annotated Fig. 1); and the top one of the shell members overlies the gap of the front one of the shell members (Belanger Annotated Fig. 1).
Regarding Claim 53, Belanger discloses the helmet of claim 51, wherein the adjustment system comprises a plurality of locks (Fig. 8 shows a locking cam; ¶0002; ¶0044) operable to selectively lock and unlock the shell members relative to one another in order to selectively allow and prevent movement of the shell members relative to one another (¶0002; ¶0044), wherein each lock of the plurality of locks is part of either the lateral adjustment subsystem or the longitudinal adjustment subsystem (Fig. 10-12, #22/24/26/36/40/41/48; ¶0037-0041, ¶0047-0048).
Regarding Claim 54, Belanger discloses the helmet of claim 53, wherein: a first one of the locks (Fig. 4B, #36) is operable to selectively lock and unlock the top one of the shell members and the rear one of the shell members relative to one another in order to selectively allow and prevent movement of the top one of the shell members and the rear one of the shell members relative to one another (¶0002, ¶0044); and a second one of the locks (Fig. 11, #52; ¶0048) is operable to selectively lock and unlock the front one of the shell members and the rear one of the shell members relative to one another in order to selectively allow and prevent movement of the front one of the shell members and the rear one of the shell members relative to one another (¶0048).
Regarding Claim 56, Belanger discloses the helmet of claim 52, wherein the adjustment system (Fig. 10-12, #22/24/26/36/40/41/48; ¶0037-0041, ¶0047-0048) comprises: a plurality of locks (Fig. 8 shows a locking cam; ¶0048 discloses a locking system; ¶0002; ¶0044) operable to selectively lock and unlock the shell members relative to one another in order to selectively allow and prevent movement of the shell members relative to one another (¶0048; ¶0002; ¶0044), wherein each lock of the plurality of locks is part of either the lateral adjustment subsystem or the longitudinal adjustment subsystem (Fig. 10-12, #22/24/26/36/40/41/48; ¶0037-0041, ¶0047-0048); and a plurality of connectors Figs. 10-12; #24/26/50) interconnecting the first lateral portion and the second lateral portion of the front one of the shell members, movable relative to one another, and interacting with a given one of the locks (¶0047-0049).
Regarding Claim 59, Belanger discloses the helmet of claim 49, wherein the adjustment system (Figs. 10-12, #22/24/26/36/40/41/48; ¶0037-0041, ¶0047-0048) is operable to move an upper part of the front one of the shell members and an upper part of the rear one of the shell members relative to one another in the longitudinal direction of the helmet while a lower part of the front one of the shell members and a lower part of the rear one of the shell members substantially remain fixed relative to one another in the longitudinal direction of the helmet (¶0045).
Regarding Claim 61, Belanger discloses the helmet of claim 1, wherein the helmet is a sports helmet (Abstract).
Regarding Claim 62, Belanger discloses the helmet of claim 61, wherein the sports helmet is a hockey helmet (Abstract).
Regarding Claim 63, Belanger discloses the helmet of claim 54, wherein the second one of the locks comprises a pivotable handle (Figs. 11-12, #52) being manually operable by the user (¶0048), the handle being connected to a backing member (Figs, 11-12, #57) located beneath the rear one of the shell members (Fig. 2; ¶0048), the backing member comprising a series of locking projections (Fig. 11, #50/53) configured to engage a lock-engaging part (The Examiner notes this has been interpreted under 112(f). Applicant’s “lock-engaging part” is an area used to prevent adjacent ones of the shell members… from moving relative to one another. [per Applicant Spec Page 17, l. 7-8]; Belanger’s lock-engaging parts as seen in Figs. 8-9, #42, which is used to hold cam handle #36 in a closed position, which is the same as Applicant’s “lock-engaging part”; also see Figs. 8-9, #42; ¶0039-0042) of the helmet when the second one of the locks is in a locked position to prevent the front one of the shell member and the rear one of the shell member from moving relative to one another (¶0048).
Regarding Claim 69, Belanger discloses the helmet of claim 54, wherein the second one of the locks comprises a pivotable handle (Figs. 11-12, #52) being manually operable by the user (¶0048), the handle being connected to a backing member located beneath the rear one of the shell member, the backing member (Figs, 11-12, #57) being configured to frictionally engage the rear one of the shell member when the second one of the locks is in a locked position in order to prevent the front one of the shell member and the rear one of the shell member from moving relative to one another (¶0048).
Regarding Independent Claim 76, Belanger discloses a helmet (Figs. 1-23) for protecting a head of a user (¶0034, Figs. 1-20), the helmet comprising: a) an outer shell (Fig. 1, #12/14; ¶0041); b) inner padding disposed within the outer shell (Fig. 2, #15/57/130; ¶0047-0048, ¶0067); and c) an adjustment system (Fig. 10-12, #22/24/26/36/40/41/48; ¶0037-0041, ¶0047-0048) configured to adjust a fit of the helmet on the user's head (¶0002), the adjustment system comprising a plurality of actuators (Figs. 3-4, 8-10, 12, #32/35/52) manually operable independently from one another to adjust a longitudinal dimension of the outer shell in a longitudinal direction of the helmet and a lateral dimension of the outer shell in a lateral direction of the helmet (¶0002, ¶0037-0041, ¶0047-0048).
Regarding Independent Claim 79, Belanger discloses a helmet (Figs. 1-23) for protecting a head of a user (¶0034, Figs. 1-20), the helmet comprising: a) an outer shell (Fig. 1, #12/14; ¶0041); and b) inner padding disposed within the outer shell (Fig. 2, #15/57/130; ¶0047-0048, ¶0067), the inner padding comprising a plurality of self-adjustable pads (Figs. 2-3, 11-12, #15/57/130; ¶0047-0048, ¶0067) configured to self-adjust when the helmet is donned in order to conform to regions of the user's head that contact the self-adjustable pads (¶0047-0048, ¶0067), each self-adjustable pad comprising an inner side (Fig. 20, #15) configured to contact a respective one of the regions of the user's head (¶0048), each self-adjustable pad comprising a plurality of padding lobes (Fig. 2 shows multiple lobes of the pads #15/57/130) that are arranged to define a concavity of the inner side (Fig. 20) of the self-adjustable pad towards the user's head (¶0048).
Regarding Claim 86, Belanger discloses the helmet of claim 79, wherein the self-adjustable pad comprises a plurality of padding layers (Fig. 20, #15 shows multiple layers) that include materials different from one another (¶0034, “The padding 15 may be made of a foam material, such as expanded polypropylene ("EPP"), or of any other material or combination of materials suitable for protecting a wearer's head”, and each of the padding lobes of the self-adjustable pad includes a portion of a first one of the padding layers and a portion of a second one of the padding layers (Fig. 20, #15; ¶0034).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 9-10, 12-13, 15, 17, 20, & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belanger, as applied to Claims 1 and 16.
Regarding Claim 7, Belanger discloses the helmet of claim 1, but does not expressly disclose wherein the longitudinal dimension of the helmet and the lateral dimension of the helmet are adjustable independently from one another over at least 20% of the range of adjustability of the longitudinal dimension of the helmet. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the longitudinal dimension of the helmet and the lateral dimension of the helmet are adjustable independently from one another over at least the specified range so that the helmet could fit differently shaped and sized heads, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 9, Belanger discloses the helmet of claim 1, but does not expressly disclose wherein the longitudinal dimension of the helmet and the lateral dimension of the helmet are adjustable independently from one another over at least 40% of the range of adjustability of the longitudinal dimension of the helmet. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the longitudinal dimension of the helmet and the lateral dimension of the helmet are adjustable independently from one another over at least the specified range so that the helmet could fit differently shaped and sized heads, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 10, Belanger discloses the helmet of claim 1, but does not expressly disclose wherein the longitudinal dimension of the helmet and the lateral dimension of the helmet are adjustable independently from one another over at least 20% of the range of adjustability of the lateral dimension of the helmet. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the longitudinal dimension of the helmet and the lateral dimension of the helmet are adjustable independently from one another over at least the specified range so that the helmet could fit differently shaped and sized heads, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 12, Belanger discloses the helmet of claim 1, but does not expressly disclose wherein the longitudinal dimension of the helmet and the lateral dimension of the helmet are adjustable independently from one another over at least 40% of the range of adjustability of the lateral dimension of the helmet. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the longitudinal dimension of the helmet and the lateral dimension of the helmet are adjustable independently from one another over at least the specified range so that the helmet could fit differently shaped and sized heads, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 13, Belanger discloses the helmet of claims 1 and 7, but does not expressly disclose wherein the longitudinal dimension of the helmet and the lateral dimension of the helmet are adjustable independently from one another over at least 20% of the range of adjustability of the lateral dimension of the helmet. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the longitudinal dimension of the helmet and the lateral dimension of the helmet are adjustable independently from one another over at least the specified range so that the helmet could fit differently shaped and sized heads, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 15, Belanger discloses the helmet of claims 1 and 9, but does not expressly disclose wherein the longitudinal dimension of the helmet and the lateral dimension of the helmet are adjustable independently from one another over at least 40% of the range of adjustability of the lateral dimension of the helmet. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the longitudinal dimension of the helmet and the lateral dimension of the helmet are adjustable independently from one another over at least the specified range so that the helmet could fit differently shaped and sized heads, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 17, Belanger discloses the helmet of claims 1 and 16, but does not expressly disclose wherein the longitudinal dimension of the helmet and the lateral dimension of helmet are adjustable simultaneously and dependently on one another over no more than 20% of the range of adjustability of the longitudinal dimension of the helmet. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the longitudinal dimension of the helmet and the lateral dimension of the helmet are adjustable independently from one another over at least the specified range so that the helmet could fit differently shaped and sized heads, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 20, Belanger discloses the helmet of claims 1 and 16, but does not expressly disclose wherein the longitudinal dimension of the helmet and the lateral dimension of helmet are adjustable simultaneously and dependently on one another over no more than 20% of the range of adjustability of the lateral dimension of the helmet. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the longitudinal dimension of the helmet and the lateral dimension of the helmet are adjustable independently from one another over at least the specified range so that the helmet could fit differently shaped and sized heads, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 23, the modified helmet of Belanger discloses the helmet of claims 1, 16, and 17, but does not expressly disclose wherein the longitudinal dimension of the helmet and the lateral dimension of helmet are adjustable simultaneously and dependently on one another over no more than 20% of the range of adjustability of the lateral dimension of the helmet. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the longitudinal dimension of the helmet and the lateral dimension of the helmet are adjustable independently from one another over at least the specified range so that the helmet could fit differently shaped and sized heads, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

    PNG
    media_image1.png
    1148
    924
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments, filed June 01, 2022, with respect to the 35 USC 102 of claims 1-6, 16, 26-41, 45, 49, 51-54, 56, 59, 61-63, 69, 76, 79, and 86, and 35 USC 103 of claims 7, 9-10, 12-13, 15, 17, 20, and 23 have been considered but are not persuasive.
Regarding 35 USC 102 of claim 1 and 76, Applicant argues:
“… the Applicant submits that the cited teachings of Belanger neither teach nor even suggest a helmet that includes a lateral adjustment subsystem configured to adjust a lateral dimension of the outer shell in a lateral direction of the helmet,” and, “… claim 76… includes language directed to features similar to those of claim 1 that have been shown to be absent from the teachings of Belanger.” (Remarks Page 20-21)
	The Examiner respectfully disagrees. In as much as has been claimed, ¶0048 of Belanger states, “The lateral and occipital adjustment system 48 also preferably includes an upper attachment portion 53 that may be attached… to the rear shell”. The lateral adjustment system is configured to tighten the helmet against the wearer’s head, thus would adjust the helmet shell in a lateral direction since it moves the helmet itself laterally. 
Regarding 35 USC 102 of claim 79, Applicant argues:
	“… the Applicant could find nothing in the cited teachings of Belanger that disclosed or even suggested that the liner padding 15, the occipital pad 57 and the comfort pad 130 of Belanger constitute a plurality of self-adjustable pads that each comprises a plurality of padding lobes that are arranged to define a concavity of the inner side of the self-adjustable pad towards the user's head” (Remarks Page 26).
	The Examiner respectfully disagrees. In as much as has been claimed, ¶0034 of Belanger states that, “ include liners of protective padding 15 screwed, adhered, or otherwise affixed to interior surfaces of the shells 12, 14. The padding 15 may be made of a foam material, such as expanded polypropylene ("EPP"), or of any other material or combination of materials suitable for protecting a wearer's head”; EPP is well-known in the art to be shape recoverable/re-formable, therefore it “self-adjusts” since it can return its original shape after it undergoes an external force impact. ¶0067 further discloses that, “comfort pad 130 made of a soft foam or other soft material may be included at the front of the helmet 10 to provide a soft engagement surface”, which implies that the padding is capable of self-adjusting at least in the form of giving way for the user’s head. Regarding the plurality of padding lobes, Belanger discloses, “each self-adjustable pad comprising a plurality of padding lobes (Fig. 2 shows multiple lobes of the pads #15/57/130) that are arranged to define a concavity of the inner side (Fig. 20) of the self-adjustable pad towards the user's head (¶0048)”. Further, Figure 21 shows multiple lobes of the liner and padding.
Applicant submits that the dependent claims are patentable based on their dependencies from claims 1, 76, and 79; however, as discussed in the rejection below and in the arguments above, claims 1, 76, and 79 are not allowable over the prior art.  Therefore, these arguments have not been found convincing and the rejections of the independent claims under 35 U.S.C. 102 and/or 103 have been maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Durocher US 20130025033 A1 teaches an adjustable helmet
Farquharson US 4404690 teaches a hockey helmet
Chartrand US 5956776 teaches an adjustable helmet with lock
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732